DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2/16/2022. Claims 1 – 8, and 12 - 14 are pending in the application. Claims 1, 12, 13, and 14 are amended. Claims 9 – 11 are cancelled. The claims amended in a manner that places the application in condition for allowance. As such, claims 1 – 8, and 12 - 14 are allowed. Please see below for more detail.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 8, and 12 - 14 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: 
The amended claims 1 recite: … a second usage log indicating separate applications executed on the external device and received from the external device via the transceiver, and a type of the executed application and an operation content of the user for the executed application, wherein the operation content includes a search history of the user and a browsing history of a search result of the user and update the stored language model using the obtained  application usage log of the user.
	Similarly claims 13, and 14 have similar claim language which recites:”... a second usage log indicating separate applications executed on an external device and received from the external device via the transceiver, and a type of the executed application and an operation content of the user for the executed application, wherein the operation content includes a search history of the user and a browsing history of a search result of the user; and updating the language model using the obtained application usage log.”
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the following closest prior art of record of Akback (US-20150370787A1), teaches Par. 0005:” … a knowledge source is adapted to a session context for a user by incorporating user-interaction information from the usage history of the user or other similar users. For example, information from user interactions or "turns" with an application or device may be mapped to the knowledge source. Based on sequences of the mapped user interactions, an intent sequence model is determined. The intent sequence model then may be used to build or adapt language models and SLU models based on session context, including real time generation and interpolation of the models, thereby functioning as session context models. In this way, the model may be used for determining a set of likely next turns, given a previous turn or turns. Language model[s] for the set of likely next turns then may be accessed or generated to facilitate accurate recognition of the next turn.”, or Lee (US-20180182386A1) teaches Par. 0117:” The first language model may be constructed differently according to user information, such as the list of contacts stored in the external electronic device, the list of applications installed in the external electronic device, and the usage history of the keypad of the external electronic device. The fact that the first language model is constructed differently may mean that the probability that a word included in the first language model matches the speech data is set differently according to user information. A detailed includes a first usage log indicating which application is being executed at a time when the sound signal corresponding to speech of the a second usage log indicating separate applications executed on the external device and received from the external device via the transceiver, and a type of the executed application and an operation content of the user for the executed application, wherein the operation content includes a search history of the user and a browsing history of a search result of the user; and the application usage log including the first and second usage logs is used to update the stored language model using the obtained application usage log of the user.   Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 8, and 12 - 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Je Et al. (U.S. Patent Application: US20200243066A1) teaches Par. 0049:” the plurality of apps 141 and 143 may be a program for performing a function corresponding to the user input. According to an embodiment, the memory 140 may store an intelligence agent 145, an execution manager module 147, or an intelligence service module 149. For example, the intelligence agent 145, the execution manager module 147, and the intelligence service module 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656